Los lieclios están expresados en la opinión.
El Juez Asocíalo Sr. Audrey,
emitió la opinión del tribunal.
El Municipio de San Juan verificó una subasta en 22 de junio de 1914 para el suministro de varios artículos para el ganado destinado a la limpieza pública durante el ejercicio de 1914 a 1915, haciendo constar que mensualmente el con-sumo aproximado del heno era de 3,880 kilos. El suministro del beno fué adjudicado al Sr. John M. Turner mediante cierto precio por los 46 kilos, quien depositó una fianza de $100 a favor del municipio para garantizar el cumplimiento de su obligación. Desde el día Io. de julio al 22 de octubre de 1914 dicho rematista entregó los pedidos de heno que se le hicieron, ascendentes a 50,408% kilos, y entonces escribió una carta al Alcalde manifestándole que había suministrado ya mayor can-tidad que la estipulada y se negó a facilitar más. En vista de esto el concejo municipal, teniendo en cuenta el informe de su abogado según el cual, negándose el contratista a proveer el artículo citado a precio de subasta procedía confiscarle la fianza con rescisión del contrato para una nueva subasta por lo que restaba del año, acordó la rescisión del contrato y la confiscación de la fianza que tenía prestada el Sr. Turner.
Después de esto, el Sr. Turner estableció este pleito para ■recobrar del municipio los $100 de su fianza más $2,000 que alegó haber sufrido de perjuicios por habérsele causado, se-gún dice la demanda, grave daño en su buena reputación co-mercial al consignar en un documento público que él se ne-gaba a cumplir su contrato. Dictada sentencia declarando sin lugar la demanda, interpuso.el presente recurso de ape-lación.
*608Entendemos que el demandante cumplió sn contrato. Si en éste Se Rubiera expresado únicamente que tenía que su-ministrar al municipio para su ganado el Reno que consu-miera durante el año económico de 1914-1915, entonces estaría obligado a entregar cualquier cantidad, poca o mucRa, que consumiera dicRo ganado durante todo el año; pero en el contrato se expresó que el consumo mensual aproximado de Reno era de 3,880 kilos, y en estas condiciones el contrato la obligación del contratista era la de suministrar esa cantidad multiplicada por los doce meses del año, o sea 46,560 kilos y algún tanto por ciento razonable mayor o menor en vista de que el cálculo mensual era aproximado. El contratista entregó durante los primeros cuatro 'meses no solamente los 46,560 kilos calculados para el año sino además un exceso de 3,848% kilos, exceso que equivale a poco más de un 8 por ciento de aquella cantidad. De continuar los pedidos en la propor-ción en que ’se Ricieron durante los cuatro primeros meses Rubiera tenido que entregar durante todo el año la cantidad de 150,'209 kilos o sea algo más de tres veces la cantidad cal-culada.
Las palabras usadas en el contrato, “consumo mensual aproximado” equivalen a las palabras “poco más a menos,” usadas frecuentemente en los contratos y para estos casos se Ra declarado que serán interpretados generalmente de modo ■que permitan un pequeño exceso o deficiencia proporcionada a la cantidad que en el mismo se menciona, y que un 5 por ciento de más o de menos es un límite razonable de deficiencia. Words and Phrases Judicially Defined, vol 5, p. 4583. Ha-biendo entregado el demandante durante cuatro meses más de un 8 por ciento entendemos que cumplió con su contrato y que no estaba obligado a seguir suministrando más Reno porque entonces Rubiera sido el tanto por ciento de exceso irrazonable, alrededor de un 200 por ciento. ■ Si el municipio se equivocó en sus cálculos del consumo mensual de Reno para su ganado no puede obligar al contratista que Rabia de faci-*609litarlo a sufrir las consecuencias de su equivocación j[ fue improcedente la confiscación de su fianza.
En cuanto a los daños reclamados no existe en los autos prueba alguna de que sufriera ningún perjuicio pecuniario.
La sentencia apelada debe ser revocada y dictarse otra, condenando al Municipio de San Juan a devolver al deman-dante los $100 de la fianza que le confiscó, sin especial con-dena de costas.
Revocada la sentencia apelada y dictada otra ; condenando al demandado a devolver al de-mandante la fianza que le confiscó, sin espe- ■ cial condenación de costas.
Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Presidente Sr. Hernández no intervino en la reso: lución de este caso.